T. R. Strong, Justice.
The answer in this case is not a lawyer-like pleading, but construing it liberally with a view to substantial justice between the parties, as § 159 of the Code requires, I think it is not frivolous.
The defendant in the first branch of the answer, containing what is set forth as the first defence, in terms admits that he endorsed a note similar in amount and description to that mentioned in the complaint; and then denies all knowledge or information sufficient to form a belief that he endorsed the same to the plaintiffs, or that the plaintiffs are the owners or holders thereof, 11 as stated in the complaint in this action.” By this reference to the complaint, the defendant treats the allegations therein as applicable to the note which he admits he endorsed, and his admissions must therefore be understood to relate to the note described in the complaint. In this view, this part of the answer contains in substance an admission of the endorsement of the note upon which the defendant is sued, with the denials named.
Regarding the note referred to in the commencement of the answer as identical with that described in the complaint, the references in the subsequent parts of the answer, which are presented in form as a second defence to the “ said ” note, sufficiently point to the note in suit; and if so, the denial in the second defence of the allegation in the complaint, that defendant “ by writing endorsed on the said note waived demand of payment of the said note,” &c., forms a material issue.
There being at least one material issue, the motion must be denied.